Citation Nr: 9916086	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  94-31 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD) and major depression with psychotic features.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served in the United States Navy from April 
1965 to April 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1994 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in August 
1996.

It is noted that the appellant testified before the 
undersigned Member of the Board at a hearing held by way of 
video teleconferencing in Washington, DC, on September 16, 
1998.  A transcript of that hearing has been associated with 
the record on appeal.


FINDINGS OF FACT

1.  The medical evidence of record does not reflect a 
current, clear diagnosis of PTSD.

2.  The greater weight of the objective, credible evidence 
does not show either an acquired psychiatric disorder in 
service, or in the case of psychosis, within one year after 
service, or continuity of pertinent symptomatology or 
treatment after service to establish the existence of an 
acquired psychiatric disorder related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and major 
depression with psychotic features, was not incurred in or 
aggravated by military service, and a psychosis may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 1153, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records are entirely negative for any 
complaints, treatment or diagnosis of a psychiatric disorder, 
to include PTSD.  However, the evidence of record presents a 
profile of the appellant reflecting multiple diagnoses of 
acquired psychiatric disorders through the years since his 
military service, including an attempted suicide thought to 
be an acute schizophrenic reaction episode (July-October 
1969), nervous depression (1982), major depression, 
recurrent, with psychotic features (May 1991), history of 
major depression (November 1991), rule out atypical psychosis 
(July 1992), depressive syndrome (March 1993), rule out 
schizophrenia (November 1994), as well as a number of 
dysthymia/anxiety diagnoses made on VA examinations conducted 
in July 1992, October 1996, and May 1997.  In addition, a 
diagnosis of "major depression, recurrent, with psychotic 
features currently in remission" was made on the most recent 
VA examination conducted in August 1997.

Regarding PTSD, the record reflects that a diagnosis of PTSD 
was not established the last time the appellant was formally 
examined by VA for his psychiatric problems in August 1997; 
at that time, the examining VA psychiatrist reviewed the 
evidence contained in the claims file and concluded that he 
had alcohol dependence, in remission for ten years; and, as 
noted above, major depression, recurrent, with psychotic 
features, currently in remission.

There are, however, a number of diagnoses of PTSD entered in 
the appellate record, including a diagnosis of PTSD 
established on a VA psychiatric examination conducted in July 
1992.  It is noted that this examination also was conducted 
with benefit of review of the evidence in the claims file, 
and that the diagnosis was based essentially on the same 
stressor information reported at the time of the 
aforementioned August 1997 examination.  The appellant has 
provided a relatively consistent account of his in-service 
stressor since filing his claim for PTSD in May 1992; 
specifically, he has described an incident where an aircraft 
crashed while attempting a nighttime landing on an aircraft 
carrier (USS TICONDEROGA) he was stationed on in 1967.  He 
asserts that he slipped on a bloody piece of scalp from one 
of the downed aircraft's crew, but this detail has never been 
verified.  The military has verified that the crash occurred, 
but the only fact verified was that the aircraft went over 
the side of the ship and the two-man crew was lost at sea.

In addition, the record reflects that the appellant was 
diagnosed with PTSD on VA examinations conducted in October 
1996 and May 1997, however, these examinations were deemed 
inadequate for adjudication purposes for various reasons 
(claims file not reviewed by examiner in conjunction with 
October 1996 examination; and, the May 1997 examination not 
conducted by a psychiatrist as ordered by Board's remand).  
Hence, although the most current VA examination of August 
1997 contraindicates a diagnosis of PTSD, there is a 
substantial body of medical evidence in this case which 
reflects a diagnosis of PTSD.

The above-described medical history is further complicated by 
a past history of chronic alcoholism and diagnoses of 
personality disorders, including passive-dependent, mixed, 
schizoid, and compulsive.

In light of the above, in February 1999, the Board referred 
the case for expert medical opinion from the Veterans Health 
Administration (VHA) pursuant to its authority to do so under 
38 C.F.R. § 20.901(a) (1998).  In its request, the Board 
informed VHA that the dispositive issue on appeal concerned 
whether there was a clear diagnosis of PTSD and, if so, 
whether a link, established by medical evidence, existed 
between any current PTSD-symptomatology and the in-service 
stressor described above by the appellant.

Specifically, the Board requested that the opinion address 
the true diagnoses of any currently manifested psychiatric 
disorders as shown by evidence of record, to include all 
examination findings and available in/outpatient medical 
records, based on current DSM-IV (DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS) diagnostic criteria.  The Board 
informed VHA that if a diagnosis of PTSD was made, the 
examiner was to identify the specific stressor(s) to which it 
was related.  Also, the Board requested that the examiner 
attempt to reconcile the multiple psychiatric diagnoses 
and/or assessments of record based on all of the evidence of 
record, particularly with respect to any diagnostic 
impressions of PTSD entered on various VA and private medical 
reports of record.  Finally, for any other psychiatric 
disorder diagnosed, the Board requested that the opinion 
contain commentary on the etiology of such a disorder 
relative to any incident of the appellant's military service.

Accordingly, in March 1999, a VHA expert medical opinion of a 
physician at the VA Medical Center in Detroit, Michigan, was 
made part of the record on appeal in accord with the Board's 
notice and comment procedures.  38 C.F.R. § 20.903 (1998); 
see also Thurber v. Brown, 5 Vet. App. 119 (1993); Austin v. 
Brown, 6 Vet. App. 547 (1994).

After reviewing all of the evidence of record and thoroughly 
discussing the appellant's medical history relative to his 
psychiatric disorders, the VHA physician concluded that 
according to applicable DSM-IV criteria, the appellant had 
major depression, recurrent, with psychotic features, in 
remission; alcohol dependence, in remission; and, dysthymia.  
The physician also concluded that the appellant had no 
current Axis II personality disorders.  In support of this 
assessment, the physician stated, in pertinent part, the 
following:

In review of the record, I do not see 
clear evidence to support a diagnosis of 
PTSD.  The veteran's case is complicated 
given his past problems with alcohol use 
and the multiple psychiatric symptoms he 
has reported in the past.  The veteran 
has reported PTSD symptomatology at 
times, but in my opinion these symptoms 
are part of the patient's mood disorder.  
Individuals with depression will, as part 
of their mood disorder, be upset and 
ruminative about traumatic past events.  
In the case of this veteran, he has not 
consistently reported PTSD symptoms 
severe enough to meet DSM-IV criteria for 
the disorder.  The most credible evidence 
in the record to support the fact that a 
mood disorder, not PTSD, is the primary 
diagnosis is that PTSD symptoms were 
never a significant part of this 
veteran's presentation during any of his 
psychiatric inpatient treatments.  I do 
believe he has consistently reported mild 
depressive symptoms over the years 
consistent with the diagnosis of 
Dysthymia.

Regarding the etiology of the appellant's Axis I psychiatric 
disorders relative to his military service, the VHA physician 
offered the following opinion:

There is no clear evidence in the record 
to support the fact that the veteran's 
Major Depression with psychotic features, 
or Dysthymia, is directly related to the 
described traumatic incident which 
occurred during the veteran's military 
service.

Analysis

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  This 
conclusion is supported by several diagnoses of PTSD and by 
implied findings of a relationship between the diagnosis and 
events the appellant claims to have experienced during his 
military service in the Navy.  See Gaines v. West, 11 Vet. 
App. 353 (1998) (claim for PTSD well grounded where the 
veteran submits (1) medical evidence of a current disability; 
(2) lay evidence (presumed to be credible) of an in-service 
stressor, which in a PTSD case is the equivalent of in-
service incurrence or aggravation; and (3) medical evidence 
of a nexus between service and the current PTSD disability).  
With respect to the fact that the appellant does not 
currently have a diagnosis of PTSD, relevant judicial 
precedent holds that the aforementioned requirement of a 
"current disability" is met if symptoms of the disability 
are demonstrated at the time the application was filed.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In this 
case, the appellant had been diagnosed with PTSD on several 
occasions by the time his claim was adjudicated by rating 
decision in January 1994 and therefore, he has satisfied the 
requirement of a "current disability" of PTSD for purposes 
of a well-grounded claim.

Moreover, the Board finds that the RO has assisted the 
appellant in all necessary matters, including seeking and 
securing all possible service department records.  The Board 
is satisfied that all relevant facts which may be developed 
have been properly developed, and that no further assistance 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Notwithstanding the above, eligibility for a PTSD service 
connection award requires more; specifically, three elements 
must be present according to VA regulations: (1) a current, 
clear medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred; and (3) a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f) (1998); Gaines, 11 Vet. 
App. 353, 357 (1998); see also Moreau v. Brown, 9 Vet. App. 
389 (1996).

As to the first PTSD-service-connection element (a clear, 
current diagnosis of PTSD), the United States Court of 
Appeals for Veterans Claims (the Court) has held that, 
". . .  at a minimum, a "clear diagnosis" should be an 
"unequivocal" one.  Cohen v. Brown, 10 Vet. App. 128, 139 
(1997).  The Court in Cohen explained that in order to give 
appropriate primacy to the express § 3.304(f) PTSD provision 
that requires a "clear diagnosis" of PTSD, a clear (that 
is, unequivocal) PTSD diagnosis by a mental health 
professional must be presumed (unless the evidence shows to 
the contrary) to have been made in accordance with the 
applicable DSM criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor.  Cohen, 
10 Vet. App. 128, 140 (1998).  On this point, the Court 
added, "[m]ental health professionals are experts and are 
presumed to know the DSM requirements applicable to their 
practice and to have taken them into account in providing a 
PTSD diagnosis."  Cohen, 10 Vet. App. at 140.

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997) and cases cited therein.  Once the 
evidence is assembled, the Board must determine whether the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Moreover, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Having reviewed the evidence of record, the Board concludes a 
preponderance of the evidence is against this claim on the 
basis that the appellant does not have a current, clear 
diagnosis of PTSD.  There is no adequately supported 
diagnosis of PTSD of record, including no current diagnosis 
of PTSD.  As detailed above, this case was recently reviewed 
in March 1999 by a VHA physician who concluded that the 
appellant did not have PTSD according to current, DSM-IV 
criteria.  The VHA physician provided a detailed analysis for 
his opinion based on a review of the medical evidence in the 
claims file; specifically, he provided three reasons why the 
evidence did not support a diagnosis of PTSD: (1) the 
appellant's symptoms were part of his mood disorder as 
opposed to PTSD; (2) his PTSD-symptoms were not severe enough 
to meet DSM-IV criteria for the disorder; and (3) his PTSD 
symptoms were never a significant part of his clinical 
presentation during any of his psychiatric inpatient 
treatments.  This opinion is supported by the balance of the 
evidence, specifically, the report of the VA psychiatric 
examination conducted in August 1997.  That examination 
included a clinical interview of the appellant as well as a 
complete review of the medical records in the file, neither 
of which in the examiner's opinion supported a diagnosis of 
PTSD.

With these facts for consideration, the Board finds that the 
relevant and probative evidence in this case outweighs the 
diagnoses of PTSD made on VA examinations conducted in 1992, 
1996, and 1997, as well as where the diagnosis is reported in 
a number of clinical treatment settings.  As noted above, the 
probative value of the VA examinations conducted in 1996 and 
1997 is compromised by the fact that these examinations were 
found to be inadequate for adjudication purposes.  Hence, the 
diagnosis of PTSD reported on each examination is deemed to 
be insufficient to establish a "current, clear diagnosis of 
PTSD" according to the regulatory authority.  With regard to 
the 1992 VA examination, the Board acknowledges that the exam 
was based on a review of the evidence in the file at that 
time and on a consistent account of the in-service stressor 
incident which forms the basis of the appellant's claim.  
However, in view of the fact that this examination is 
significantly out-dated by the aforementioned VA examination 
of August 1997 and the VHA opinion of March 1999, the Board 
finds that it, too, is lacking in sufficient probative value 
to establish a current, clear diagnosis of PTSD.  In fact, 
the Board believes that it is reasonable to conclude that the 
more recent medical analysis of this claim by the VA 
psychiatrist in 1997 and the VHA physician in 1999 has now 
rendered the 1992 diagnosis insupportable for purposes of the 
appeal.  For these reasons, the Board concludes that a 
preponderance of the evidence is against the claim.

Accordingly, as a clear (that is, unequivocal) diagnosis of 
PTSD is not shown, the claim must be denied because the first 
element needed to establish eligibility for an award of 
service connection for PTSD under 38 C.F.R. § 3.304(f) has 
not been met.  No further discussion of the other PTSD-
elements is required in lieu of the fact that a diagnosis of 
PTSD is not established per section 3.303(f).

The appellant also is seeking entitlement to service 
connection for an acquired psychiatric disorder, presently 
described as major depression with psychotic features.  Under 
pertinent law and VA regulations, service connection may be 
granted if symptomatology attributable to an acquired 
psychiatric disorder appeared during service (or aggravated 
therein if preexisting such service) or, in the case of 
psychosis, was manifested to a compensable degree within one 
year thereafter.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (1998).  
Service connection also may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

In analyzing the evidence of record, the Board finds that a 
preponderance of the relevant and probative evidence is 
against entitlement to service connection for an acquired 
psychiatric disorder.  As indicated above, no complaints, 
treatment or diagnosis of a psychiatric disorder were 
reported during the appellant's period of military service.  
Thus, it is not shown by the service medical records that the 
appellant had a psychiatric disorder at some point in time 
during service or upon his discharge therefrom in April 1968.  
Medical records dated in the postservice period show 
treatment and diagnosis of a condition diagnosed as an acute 
schizophrenic reaction episode in July-October 1969, more 
than a year after service discharge.  The episode was linked 
at that time to a suicide attempt.  In addition, the 
appellant was diagnosed with a  number of other psychiatric 
disorders in the years after service, including nervous 
depression (1982), major depression, recurrent, with 
psychotic features (May 1991), history of major depression 
(November 1991), rule out atypical psychosis (July 1992), 
depressive syndrome (March 1993), rule out schizophrenia 
(November 1994), and dysthymia/anxiety diagnoses made on VA 
examinations conducted in July 1992, October 1996, and May 
1997.

However, as indicated above, a VHA physician reviewed the 
medical reports showing the above-cited diagnoses in light of 
the appellant's entire medical history in March 1999 and 
based thereon, concluded that only diagnoses of major 
depression, recurrent, with psychotic features, in remission, 
and dysthymia, were currently clinically justified by the 
evidentiary record.  Further, the VHA physician opined that 
based on the record, there was no clear evidence to support a 
finding that these two diagnoses were related to his military 
service, including the emotionally traumatic events that the 
appellant claims occurred therein.  Indeed, the medical 
evidence cited above supports the findings of the VHA 
physician as there is no evidence that the appellant had a 
depressive disorder or dysthymia prior to the early 1980s.  
As noted above, the acute schizophrenic reaction appears to 
have been just that, acute, because it was noted in the 
corresponding medical records to have resolved shortly after 
the episode involving the suicide attempt, and the condition 
is not shown to have manifested itself again.  (See, 
evaluation for Reserve enlistment, November 1972).

In view of the above, and given the fact that there is a 
greater than one year gap in time between the appellant's 
military service and any medical treatment and/or diagnoses 
for a clear-cut psychiatric disorder, the Board finds no 
objective evidence to support a grant of service connection 
for an acquired psychiatric disorder.  With regard to 
currently diagnosed conditions (major depression with 
psychotic features and dysthymia), neither continuity of 
symptomatology nor evidence filling in the evidentiary gap 
with regard to these conditions is shown in this case.  See 
Mense v. Derwinski, 1 Vet. App. 354 (1991).

The appellant's contentions advanced on appeal, including his 
hearing testimony of record, without competent clinical or 
historical corroboration, are considered to be of 
insufficient probative value to serve as a basis for a grant 
of service connection for the issue on appeal.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  As the preponderance 
of evidence weighs against a grant of the benefits sought, 
the evidence in this case is not so evenly balanced as to 
require application of the benefit of the doubt doctrine.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD and major depression with psychotic features, is 
denied.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 

